IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

WILLIAM HARRIS,
Plaintiff, Case No. 3:17-cv-361
vs.
COMMISSIONER OF District Judge Walter H. Rice
SOCIAL SECURITY, Magistrate Judge Michael J. Newman
Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATION

 

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Michael J. Newman (Doc. #14), to whom this case was referred pursuant to 28 U.S.C.
§ 636(b), and noting that no objections have been filed thereto and that the time for filing such
objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and
Recommendation.

Accordingly, it is hereby ORDERED that:

1. The Report and Recommendation (Doc. #14) is ADOPTED in full;

2. The Commissioner’s non-disability determination is REVERSED;

3. This matter is REMANDED to the Commissioner under the Fourth Sentence
of 42 U.S.C. § 405(g) for further proceedings; and

4. This case is terminated on the docket of this Court.

Date: 47 4-1 4 Lp ees

 

WALTER HERBERT RICE
UNITED STATES DISTRICT JUDGE
